Title: 22d.
From: Adams, John Quincy
To: 


       The weather has been all day, pretty much the same as it was yesterday, an high wind, with incessant rain. It begins however this evening to abate in some measure. My Cousin was troubled very much all this afternoon, with the Head-ache a Complaint she is much subject to. I have been struck with the contrast between the two young Ladies that are now under this Roof. Eliza, is about 21. Her complexion is dark, and her face, though not beautiful, has a sweetness, and benign candour in it, which my gothic taste prefers vastly, to that insipid thing called beauty. Her eye expresses the exquisite Sensibility of her heart. Perhaps this is too great for her own happiness, but although I think that feeling so keenly for the distress of others, may be productive of pains without which a person would be happier, yet I believe that this quality, (especially in a Lady) is the most amiable of all those in the human heart. Her imagination has much vivacity, but has not been spoilt by unmeaning novels, or immoral plays. She is fond of reading, but of that reading which tends to cultivate, and improve, as well as to entertain and delight the mind, and she knows how to improve what she reads. Her affability and good nature, endear her to those who are acquainted with her, and must always be pleasing to a Stranger. This would be thought a panegyric, not a Character, by any person unacquainted with her, but I shall not be accused of partiality by those, who have an opportunity of examining into the truth of it.
       Nancy, is only 17. She had the misfortune of losing her Father, while she was very young indeed. She is not a regular beauty, but has one of the most expressive Countenances, I have ever seen; her shape is uncommonly fine, and her eye seems to have magic in it. She boarded, for a considerable time with Mrs. Sheaffe in Boston, and there, had a great number of admirers, when she was too young to distinguish between the sincere friend, and the pretended Lover. She acquired unawares a fondness for being admired, which I am mistaken if she has entirely thrown off. By seeing a great deal of Company, she has been brought to believe she cannot be contented at home, and to desire to shine in a large circle. She asserts in the most positive manner that her heart is entirely free from any engagement, yet she suffers the world to suppose, and to publish that she is upon the point of being connected with a gentleman in this place, and I am perswaded it would give her pain, was he to pay his addresses to any other Lady. Yet her heart is kind, tender and benevolent; and was she sensible of the pain she causes, she would be the first to condemn herself. She will listen with attention to advice, and hear her conduct censur’d without being offended. With a large share of wit, she has an inexhaustible fund of good Nature; she has an uncommon flow of Spirits, but can be properly serious if an occasion requires. She reads much, but I fear not with so much advantage, as she would, had she not been drawn so young into the stream of Dissipation. When time shall convince her, of those errors, which she has unavoidably fallen into, she will I am perswaded free herself from them, and then she will be an honour and an ornament to her sex.
      